Citation Nr: 1210507	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  07-10 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for a heart condition, claimed as mitral valve dysfunction with bacterial endocarditis. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from September 1975 to September 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 RO decision, which denied a claim for service connection for mitral valve dysfunction with bacterial endocarditis.

This issue was remanded by the Board for further development in April 2010.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2012, the Veteran's representative submitted a statement indicating that the Veteran requested in an October 2011 statement to appear before the Board.  In an attached statement from the Veteran, he indicated that he wished to be scheduled for a videoconference hearing.

A basic principle of Veterans' law stipulates that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  In the present appeal, the Board finds that the Veteran's requested hearing should be scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  Then, provide him and his representative reasonable advance notice of the date, time, and location of his requested hearing.  
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


